IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEVIN L. COLEMAN,                      §
                                       §
      Defendant Below-                 §   No. 434, 2014
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for Kent County
                                       §   Cr. ID Nos. 1303012706
      Plaintiff Below-                 §   and 1303004663
      Appellee.                        §

                         Submitted: September 10, 2014
                          Decided: September 16, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                   ORDER

      This 16th day of September 2014, it appears to the Court that:

      (1)    On August 12, 2014, the Court received appellant Devin Coleman’s

notice of appeal from a Superior Court order, dated June 17, 2014, sentencing him

on multiple criminal charges following the entry of his guilty plea. Pursuant to

Supreme Court Rule 6, a timely notice of appeal should have been filed on or

before July 17, 2014.

      (2)    The Clerk issued a notice pursuant to Supreme Court Rule 29(b)

directing Coleman to show cause why the appeal should not be dismissed as
untimely filed.1 Coleman filed a response to the notice to show cause on August

19, 2014. He asserts that his appeal should not be dismissed because his counsel

knew that he wanted to appeal the Superior Court’s denial of his right to represent

himself, and his counsel failed to file the notice of appeal on his behalf.

           (3)     The Court directed Coleman’s trial counsel to file a response.

Counsel indicates that Coleman had requested a provision in his guilty plea

agreement preserving his right to appeal but that no such provision was included.

Counsel further states that after the Superior Court accepted the plea, he and

Coleman never discussed counsel filing an appeal on his behalf. The State filed an

answer asserting that the appeal must be dismissed because it was not filed within

30 days and because Coleman’s untimely filing is not attributable to court

personnel.

           (4)     The State’s position is correct. Time is a jurisdictional requirement.2

A notice of appeal must be received by the Office of the Clerk of this Court within

the applicable time period in order to be effective.3 An appellant’s pro se status

does not excuse a failure to comply strictly with the jurisdictional requirements of

Supreme Court Rule 6.4 Unless an appellant can demonstrate that the failure to file


1
    Del. Supr. Ct. R. 6(a)(ii).
2
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
    Del. Supr. Ct. R. 10(a).
4
    Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).


                                                  -2-
a timely notice of appeal is attributable to court-related personnel, the appeal

cannot be considered.5

          (5)     Defense counsel is not court-related personnel.6 Consequently, even

assuming that Coleman informed defense counsel of his wish to appeal following

the entry of his guilty plea (which defense counsel disputes), this case does not fall

within the exception to the general rule that mandates the timely filing of a notice

of appeal. To the extent Coleman asserts ineffective assistance of counsel, such a

claim must be pursued through a motion for postconviction relief under Superior

Court Criminal Rule 61.7 Thus, the Court concludes that the within appeal must be

dismissed.

          NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule

29(b), that the within appeal is DISMISSED.


                                                         BY THE COURT:

                                                         /s/ Henry duPont Ridgely
                                                         Justice




5
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).
6
    Chrichlow v. State, 2009 WL 2027250 (Del. July 14, 2009).
7
    Id.


                                                   -3-